Citation Nr: 1230817	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-37 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for skin cancer.

2.  Entitlement to service connection for skin cancer, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on duty with the United States Army from May 1943 to February 1946, September 1947 to December 1947, and February 1948 to March 1948.  He served with the Air Force from August 1950 to April 1952, and from January 1953 to June 1968.  The Veteran died in July 2005; the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Phoenix Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits.  At the time of his death, an appeal for increased evaluation of seborrheic dermatitis prior to October 2000 and an unadjudicated attempt to reopen a previously denied claim of service connection for skin cancer were pending, and were encompassed by the denial of accrued benefits.

The appeal was remanded by the Board in July 2009 for additional development.  In December 2010, the Board denied entitlement to an increased evaluation for seborrheic dermatitis prior to October 2000 and remanded the issues of service connection for the cause of death and reopening a previously denied claim of service connection for skin cancer.


FINDINGS OF FACT

1.  Service connection for skin cancer was denied in a September 2002 rating decision on the grounds that no nexus to service was shown; the Veteran initiated but did not perfect an appeal of the denial, which became final in September 2003.

2.  Evidence received between September 2002 and the date of the Veteran's death in July 2005 was not previously considered by agency decision makers, is not cumulative and redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  Evidence of record prior to July 2005 shows that skin cancer was at least as likely as not related to in-service exposure to sun and sunburns in the South Pacific.

4.  The Veteran was not exposed to ionizing radiation in service.

5.  Colon cancer is listed as the immediate cause of the Veteran's death; no other significant or contributing causes are identified or alleged.

6.  At the time of his death, the Veteran was service connected for seborrheic dermatitis of the scalp, face, and eyelids; bilateral callosities of the feet; dengue fever; hemorrhoids; and a simple fracture of the right zygoma, rated 0 percent disabling; skin cancer is also considered service connected at the time of death.

7.  A gastrointestinal cancer, to include colon cancer and cancer of the rectum, was not first manifested on active duty or for many years afterwards; the preponderance of the evidence is against a finding that colon cancer was related to service.



CONCLUSIONS OF LAW

1.  The criteria for reopening of a previously denied claim of service connection for skin cancer are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

2.  The criteria for service connection of skin cancer for accrued benefits purposes are met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2011).

3.  The criteria for service connection of the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the issue of skin cancer, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Regarding service connection for the cause of the Veteran's death, VA has met all statutory and regulatory notice and duty to assist provisions.  September 2005, November 2005, August 2009, and November 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Notice of the conditions the Veteran was service connected for and how to service connect additional conditions was provided the appellant in the 2009 letters.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).The claim was subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The appellant has not indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA medical opinions regarding the cause of death have been obtained; the examiners offered required rationales and reviewed the relevant record.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

Service connection for ski cancer was denied in a September 2002 rating decision.  The Veteran initiated an appeal, and a statement of the case was issued, but he did not then perfect his appeal.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Further, as this claim involves accrued benefits, only evidence of record at the time of the Veteran's death in July 2005 may be considered.  38 C.F.R. § 3.1000.  For this reason service personnel records received after the Veteran's death may not be considered, despite their relevance, and reopening of the claim must be established.  38 C.F.R. § 3.156(c).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Between September 2002 and July 2005, the Veteran submitted a letter from Dr, RSK, a VA oncologist, which stated that his skin cancer "may also be related to" his "great amount of sun exposure and sunburns during his time in service."  The Veteran had not previously argued that sun exposure or sunburns in service caused or contributed to skin cancer; he had focused on allegations of exposure to ionizing radiation in service.  The opinion from Dr. RSK is new, raises a previously unconsidered theory of entitlement, and offers the reasonable possibility of substantiating the claim.

Accordingly, reopening of the previously denied claim of service connection for skin cancer is warranted.

Accrued Benefits

An eligible party, including the surviving spouse, is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. §5121; 38 C.F.R. §3.1000.  A Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

Accrued benefits claims must be adjudicated based on the evidence of record at time of death.  See Ralston v. West, 13 Vet. App. 108, 113 (1999) ("[E]ntitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the Veteran's file at the time of death.").  Only evidence "generated by, submitted to, or otherwise within VA's possession or control" at the time of death are constructively of record.  Hyatt v. Shinseki, 566 F.3d 1364, 1371 (Fed. Cir. 2009).  This excludes service department records, private records and opinions, lay statements, and records from other Federal or State agencies.

At the time of the Veteran's death in July 2005, the evidence of record consisted of service treatment records showing no treatment for or complaints of skin cancer or sunburns; extracts of service personnel records showing service in the South Pacific; VA treatment records documenting a diagnosis of skin cancer; private treatment records documenting skin cancer and the prior existence of actinic keratoses; several VA examination reports, which did not address skin cancer beyond noting the history of diagnosis; and the opinion of Dr. RSK that the Veteran's skin cancer "may also be related to" his "great amount of sun exposure and sunburns during his time in service."

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The fact of diagnosis with skin cancer is not disputed.  Private and VA doctors repeatedly noted the appearance of and treatment for cancerous growths of the skin, diagnosed as squamous cell carcinoma.

The Veteran has competently reported that while in service, he was exposed to a great deal of sun and sustained sunburns.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Although contemporaneous service records do not corroborate his allegation, lay evidence does not lack credibility merely because it is unaccompanied by such.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Veteran's allegation is consistent with the facts and circumstances of his service, as noted in his personnel records, and his sunburns and sun exposure in service are established.

The question, then, is whether the in-service sunburns and sun exposure are at least as likely as not related to the later diagnosis of cancerous skin growths.  One VA doctor has stated that the cancer "may also be related" to service.  This is the sole competent opinion of record; the Veteran, as a layperson, is not competent to render a nexus opinion where such requires application of specialized knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where the Veteran may observe a cause and effect relationship.

However, other doctors do note the presence of actinic keratoses over the years.  These are potentially pre-cancerous growths related to sun exposure.  Dorland's Illustrated Medical Dictionary 975 (30th Ed. 2003).  While the doctors do not specify what sun exposure caused these growths, they do help establish the likelihood of the sun's involvement in the development of skin problems.  

The record reflects that the Veteran also lived in Arizona for a time, and was presumably exposed to the sun there, as he likely was at many other times and places during his life.  Nevertheless, the evidence of record prior to his death indicates that his exposure to the sun during service, which is competently and credibly alleged to have resulted in several sunburns, played some role in his later development of squamous cell skin cancer.  There is no evidence of record prior to his death which contradicts this indication.

There is not a preponderance of the evidence against the claim and, accordingly, service connection for skin cancer, for accrued benefits purposes, is warranted.

Cause of Death

When a Veteran dies from a service connected disability, VA shall pay dependency and indemnity compensation (DIC) to the Veteran's surviving spouse.  38 U.S.C.A. § 1310.  The death of a Veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) . 

The death certificate indicates that the primary cause of death was colon cancer.  No other condition or disease is listed as a primary or secondary cause of death, nor is any significant co-morbid condition listed.  No doctor has indicated any role in the Veteran's death for any other condition, particularly service connected seborrheic dermatitis, bilateral callosities of the feet, dengue fever, hemorrhoids, or a fracture of the right zygoma.  The appellant has not alleged any other disease or disability played a role in the Veteran's death, and in April 2012 a VA examiner stated that the service connected conditions did not demonstrate any significant impact on the Veteran's health at the time of his death.  It is therefore established that colon cancer was the cause of the Veteran's death; the question is whether the cancer was related to service.

During the Veteran's lifetime, service connection for rectal/colon cancer was denied; an unappealed June 2002 rating decision made that determination.  The Veteran alleged then, as does the appellant now, that presumptive service connection was warranted for colon cancer based on exposure to ionizing radiation during service with the Army of Occupation in Japan in 1945.  

Colon cancer is indeed a listed presumptive condition for radiation exposed Veterans.  38 C.F.R. § 3.309(d).  A radiation exposed Veteran includes those involved with the occupation of Hiroshima or Nagasaki, Japan, from August 6, 1945, to July 1, 1946; such involvement requires official duties within 10 miles of Hiroshima or Nagasaki.  Id.

The Veteran's service personnel records, as well as his own accounts and the documentation he has provided in the form of copies of letters to his parents during the war, demonstrate that the Veteran at no time had official duties qualifying him for application of the presumption.  While he most definitely served in Japan, such service was in Yokohama, Japan, well removed from Hiroshima and Nagasaki.  The former is approximately 400 miles from Yokohama, and the latter nearly 600 miles.

The Board has also considered other avenues of service connection for colon cancer.  However, the condition was not diagnosed until 2000, more than 30 years after the Veteran's separation from service.  This is outside the one year period for application of the presumption of service connection for chronic conditions.  38 C.F.R. §§ 3.307, 3.309(a).

Further, a review of service treatment records does not show complaints of or treatment for colon cancer in service.  No doctor has offered an opinion relating colon cancer to service on any basis other than radiation exposure, which is not established.  A November 2009 VA medical opinion noted that the colon cancer was diagnosed in 2000, prior to squamous cell skin cancer, and so the colon cancer could not be a metastasis.  Moreover, an April 2012 VA review noted that the form of skin cancer present in this case was localized, not systemic, and was not subject to metastasis.  The forms of cancer of the colon and skin were not consistent with each other. 

The preponderance of the evidence is against the claim for service connection for colon cancer on a direct, presumptive, and secondary basis; there is no doubt to be resolved.  Service connection for the cause of the Veteran's death is not warranted.


ORDER

Reopening of the previously denied claim of service connection for skin cancer is granted.

Service connection for skin cancer, for accrued benefits purposes, is granted.

Service connection for the cause of the Veteran's death is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


